Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 3, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  145116(76)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices



  PATRICK J. KENNEY,
             Plaintiff-Appellant,
                                                                   SC: 145116
  v                                                                COA: 304900
                                                                   Wayne CC: 11-003828-AH
  WARDEN RAYMOND BOOKER,
             Defendant-Appellee.
  _____________________________


         On order of the Chief Justice, the motion by Kevin D. Raglan for leave to file a
  brief amicus curiae in this case is considered and it is denied for the reason that the
  proposed brief presents argument on issues not presented by this case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 3, 2013                         _________________________________________
                                                                              Clerk